Exhibit 10.6
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, dated as of March 29, 2010 (this “Agreement”), between
CORPORATE RESOURCE DEVELOPMENT INC., a Delaware corporation with its principal
office at 160 Broadway, 11th Floor, New York, NY 10038 (the “Company”), and
HABIB NOOR, residing at 115 Overlook Road, Pomona, NY 10970 (the “Employee”).
 
Recitals
 
A.           The Employee is currently employed by Searchpoint 1 Inc. (“Current
Employer”), and the Company is acquiring, among other things, substantially all
of the assets of the Current Employer pursuant to the terms of that certain
Foreclosure and Asset Purchase Agreement (as the same may be amended, modified
and/or restated from time to time, the “APA”), dated as of March 24, 2010, by
and among (i) Rosenthal & Rosenthal, Inc., a New York corporation, (ii) GT
Systems Inc., a New York corporation (“GT”), (iii) Eric Goldstein, (iv) GT’s
operating affiliates party thereto including, among others, the Current
Employer, (v) the Company, (vi) Corporate Resource Services, Inc., a Delaware
corporation, and (vii) Tri-State Employment Services, Inc., a Nevada
corporation.
 
B.           The business of the Current Employer is the permanent placement of
employees with clients primarily in, but not limited to, the informational
technology field (the “Business”), and the Company intends to operate the
Business as a division of the Company (the “Division”).
 
C.           The Company desires to employ the Employee and the Employee desires
to be employed by the Company effective on the Closing Date (as such term is
defined in the APA) (such effective date, the “Employment Date”, as further
described in Paragraph 8).
 
D.           Contemporaneously with the execution of this Agreement, the Company
and Noor Associates, Inc. (“Noor”), a New York corporation owned 100% by the
Employee, are entering into that certain Services Agreement, dated the date
hereof (the “Services Agreement”), and the parties hereto agree and acknowledge
that this Agreement shall not be effective unless the Services Agreement is also
effective.
 
NOW, THEREFORE, the Company and the Employee, in consideration of the
agreements, covenants and conditions herein, hereby agree as follows:
 
1.           Retention as Employee; Duties; Other Employees.
 
(a)           The Company hereby employs the Employee as the President of the
Division for the Employment Period (as defined in Paragraph 8(a)) to perform,
consistent with his title and subject to the direction of and reporting to the
Chief Executive Officer, the President and/or the Chief Operating Officer of the
Company, the management of the day-to-day operations of the Division, including
without limitation, managing (which shall include hiring, firing and
compensation decisions) the Other Employees (as hereinafter defined) in
compliance with all applicable laws  and such other duties consistent with his
title as the Chief Executive Officer, the President and/or the Chief Operating
Officer of the Company may request.  Such services, acts and other things shall
include, without limitation, (i) the permanent placement of employees with
clients of the Division, and (ii) assisting the Company in conducting the
Business.  The Employee hereby accepts such employment and agrees to devote his
full time, attention and energies to the performance of his duties hereunder;
provided, however, that, subject to the terms of Paragraphs 4, 5 and 6, the
Employee may (A) engage in charitable activities and community affairs, (B)
manage his personal investments and affairs and (C) manage Noor and any other
staffing business that the Employee may own, in whole or in part.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)           In furtherance of the operation of the Business by the Division,
the Company agrees that promptly following the Employment Date it shall offer
“at will” employment to each of April McHugh, Bari Goldberg and Jacob Eletto
(each, an “Other Employee” and, collectively, the “Other Employees”), on such
terms as the Company may determine, which shall be substantially similar terms
as their current terms of employment (but which shall not include a definite
term of employment), provided that (i) the aggregate amount of the annual cash
compensation offered to all the Other Employees shall not be more than $200,000
(the “Aggregate Cap”), and (ii) each Other Employee shall receive comparable
benefits and leave, with the same terms and conditions of participation, as they
currently receive.  The Employee hereby agrees to reimburse the Company for such
cash compensation, including, but not limited to, commissions due to Other
Employees (“Other Employee Commissions”), as may be paid by the Company to the
Other Employees at the direction of the Employee in excess of the Aggregate Cap
and any out-of-pocket monies payable by the Company in connection with such
excess.  Such reimbursement shall be made by the Employee within 10 days
following the delivery by the Company to the Employee of an invoice setting
forth the amount payable hereunder and in the event that the Employee shall fail
to make any such reimbursement on a timely basis, the Company may offset the
amount so owed hereunder from any monies payable to the Employee pursuant to
this Agreement.  Notwithstanding anything herein to the contrary, in the event
that the aggregate amount of the annual cash compensation of the Other Employees
(“Other Employee Salaries”) is less than the Aggregate Cap, the Company shall be
responsible solely for the payment of the Other Employee Salaries, and not for
any Other Employee Commissions or other compensation or out-of-pocket
monies.  Employee hereby agrees to provide a schedule of Other Employee
Commissions to the Company on a weekly basis.  The Company hereby agrees that in
the event that any Other Employee accepts such offer of employment, so long as
this Agreement is in effect the Company shall not terminate the employment of
any such Other Employee other than for Other Employee Cause (as defined below),
without the prior consent of the Employee.  The parties hereto acknowledge and
agree that the employment of the Other Employees can be terminated only with the
Employee’s consent as set forth in the preceding sentence or for
Cause.  Notwithstanding anything herein to the contrary, in the event that any
Other Employee accepts such offer of employment and is so employed by the
Company, (A) nothing herein shall constitute an employment agreement with such
Other Employee and such Other Employee shall be employed by the company “at
will” and (B) none of the Other Employees shall be deemed to be a third party
beneficiary of this Agreement.
 
(c)           For purposes of clause (b) above, “Other Employee Cause” shall
mean that the Other Employee has:  (i) committed an act of fraud upon the
Company; (ii) been convicted of or pleaded guilty or nolo contendre to any
felony charge; (iii) been convicted of or pleaded guilty or nolo contendre to
any misdemeanor charge involving theft, fraud or other financial impropriety;
(iv) misappropriated any funds, property or rights of the Company; (v) violated
any policy of the Company and failed to cure such violation, if curable, within
30 days after written notice from the Company setting forth with particularity
such violation; or (vi) subject to applicable law, failed, because of illness or
incapacity, to render the services contemplated by his or her employment for 120
days in any 365-day period.  In the event that Employee disputes any dismissal
of an Other Employee for Other Employee Cause, such Other Employee shall be
placed on paid leave until the dispute between the Company and the Employee is
resolved.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)           In the event the employment of any of the Other Employees is
terminated as permitted herein, whether or not for Other Employee Cause, or in
the event of the death or resignation of any of the Other Employees, the
Employee may retain a natural person he shall select to replace such Other
Employee, and such person shall be deemed to be an Other Employee and his or her
employment shall be subject to the terms and conditions set forth in clauses (b)
and (c) above and this clause (d).  In addition, Employee may hire additional
natural persons as employees of the Division, subject to space limitations of
the Company and the Business having grown in a sufficient amount to support such
additional employees of the Division.  Any such persons shall be deemed to be an
Other Employee and his or her employment shall be subject to the terms and
conditions set forth in clauses (b) and (c) above and this clause
(d).  Notwithstanding the foregoing, the Aggregate Cap shall not be increased in
the event that the number of Other Employees changes.
 
2.           Compensation.  For all services rendered hereunder by the Employee,
during the Employment Period the Company shall pay the Employee such amounts as
set forth below.
 
(a)           The Company shall pay to the Employee compensation at an annual
rate of $600,000 (such annual rate, the “Base Salary”) for full-time work,
payable in periodic installments in accordance with the Company’s regular
payroll practices, as in effect from time to time, and subject to applicable
withholdings.
 
(b)           The Company shall pay to the Employee a bonus in an amount equal
to 70% of Revenues (as hereinafter defined) in excess of $525,000 received
during each consecutive 12-month period during the Employment Period (each such
12-month period, a “Bonus Period”), commencing on the Employment Date (the
“Bonus”).  Within 15 days following the end of each three-month period during a
Bonus Period (the “Bonus Increment Period”), the Company shall pay the Employee
an amount (a “Bonus Increment”) equal to 70% of Revenues in excess of $525,000
(the “Measuring Increment”)  minus any Measuring Increment for which a Bonus
Increment was paid in a prior Bonus Increment Period, if any, due as of the last
day of such Bonus Increment Period (net of applicable wage withholding).  By way
of example, if, in the first Bonus Increment Period Revenues were $525,000 so no
Bonus Increment was paid; in the second Bonus Increment Period Revenues were
$725,000 and a Bonus Increment was paid on the $200,000 Measuring Increment,
then in the third Bonus Increment Period, if Revenues were $825,000 the Employee
would receive a Bonus Increment Payment on the $100,000 Measuring Increment
(Measuring Increment for the third Bonus Increment Period minus the Measuring
Increment for the second Bonus Increment Period).  Notwithstanding the
foregoing, in the event that this Agreement is terminated or expires for any
reason, Employee shall be entitled to a Bonus Increment on any Revenues received
from clients of the Division to whom introductions were made and interviews
scheduled by the Employee or the Other Employees prior to such termination, even
if the Revenues are received by the Company after the date of such termination
or expiration.  For purposes hereof, “Revenues” means the gross receipts accrued
or received (exclusive of taxes) from services rendered by the Company to
clients of the Division with respect to the Business during the Term.  Any gross
receipts after termination accrued or received are not included in the
definition of Revenues.
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
3.
Benefits.

 
(a)           The Employee shall be entitled to (i) paid vacation time of not
less than four weeks, per twelve month period to be taken at the mutual
convenience of the Employee and the Company, (ii) paid holidays and floater
holidays in accordance with the regular policies and procedures of the Company
and (iii) additional time off in the discretion of the Chief Executive Officer,
the President, and/or the Chief Operating Officer of the Company.
 
(b)           The Employee shall receive benefits, if any, comparable benefits
as he currently receives with the same terms and condition of participation,
which shall include medical (including family coverage) and may include dental,
vision, life insurance, long term and short term disability, flexible spending
accounts and 401(k) plan, subject to all the terms of the employee benefit plans
applicable to any such benefits.
 
(c)           The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by the Employee with the Company’s prior written
consent in the performance of his duties hereunder, against delivery to the
Company of substantiation thereof, including written receipts therefor, in
accordance with the Company’s policies and procedures; provided, however, the
Employee shall not be required to obtain such prior written consent with respect
to the incurrence of any expenses of less than $750 in the aggregate per
month.  Any reimbursements payable pursuant hereto shall be paid by the Company
within 30 days following receipt by the Company of such substantiation referred
to therein.
 
(d)           The Employee shall be liable for any income or other taxes payable
in connection with any and all benefits or payments pursuant to clause (b) and
(c) above to the extent such benefits and payments are deemed subject to any
income or other taxes.
 
 
4.
Non-Solicitation.

 
(a)           The Employee acknowledges that the provisions of Paragraphs 4(a),
(b) and (c) are reasonable and necessary for the protection of the Company.
 
(b)           During his term of employment with the Company and for a period
ending 18 months after the Employee ceases employment for any reason, the
Employee, without the prior written consent of the Company, shall not directly
or indirectly (i) solicit, employ or retain any person who was employed or
retained by the Company while the Employee was employed by the Company, other
than the Other Employees and the temporary employees of Noor, (ii) interfere
with or endeavor to entice away from the Company any Client (as hereinafter
defined) of the Company, or (iii) solicit any Client to provide such Client with
any services relating to the Business.  For purposes of this Agreement, “Client”
means any person, firm, corporation or other entity to whom the Company provided
services in the course of the Employee’s employment with the Company other than
any such person, firm, corporation or other entity which was provided services
solely by the Division during the course of the Employee’s employment with the
Company.  In the event that both the Company or any affiliate thereof and the
Division have provided services to a Client, then the provisions of Paragraphs
4(a), (b) and (c) shall not apply to such Client.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)           If any provision of Paragraphs 4(a), (b) and (c) is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration or area, or all of them, and such provision or provisions shall then be
applicable in such modified form.
 
(d)           The Company acknowledges that the provisions of Paragraphs 4(d),
(e) and (f) are reasonable and necessary for the protection of the Employee.
 
(e)           During the term of the Employee’s employment with the Company and
for a period ending 18 months after the Employee ceases employment for any
reason, the Company, without the prior written consent of the Employee, shall
not directly or indirectly (i) solicit, employ or retain any of the Other
Employees or the temporary employees of Noor, (ii) interfere with or endeavor to
entice away from the Division any Division Client (as hereinafter defined),
(iii) interfere with or endeavor to entice away from Noor any client of Noor, or
(iv) solicit any Division Client or client of Noor to provide such Division
Client or client of Noor with any services relating to the Business.  For
purposes of this Agreement, “Division Client” means any person, firm,
corporation or other entity to whom the Division, and no other division or other
part of the Company, provided services in the course of the Employee’s
employment with the Company.  In the event that both the Company or any
affiliate thereof and the Division have provided services to a Division Client,
then the provisions of Paragraphs 4(d), (e) and (f) shall not apply to such
Division Client.
 
(f)           If any provision of Paragraphs 4(d), (e) and (f) is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration or area, or all of them, and such provision or provisions shall then be
applicable in such modified form.
 
 
5.
Confidentiality.

 
(a)           The Employee acknowledges and agrees that:  (i) as a result of his
employment by the Company, the Employee has obtained and will obtain
proprietary, trade secret and confidential information concerning the business
of the Company (which for the purposes of Paragraphs 5(a), (b) and (c) shall not
include the Business of the Division or the Division) and other discoveries,
ideas, concepts, software, plans, techniques, models, data, or documentation
relating to strategic and business plans; pricing information and analyses;
profit margins; research and development activities, investments and plans;
service positioning and related strategies; customer identities and
customer-related information; new product plans; marketing techniques and
materials, marketing and development plans, target markets; expansion plans and
strategies; price lists, cost and pricing policies; and financial information
and forecasts (collectively, “Confidential Information”); (ii) the Company will
suffer substantial harm and damage which would likely be difficult to fully
quantify if the Employee breaches any of the terms, provisions and conditions of
Paragraphs 5(a), (b) and (c); and (iii) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)           The Employee agrees that he will not at any time, either during
the term of the Agreement or thereafter, divulge to any person, firm,
corporation or any other entity or otherwise make use of any Confidential
Information obtained or learned by him during the course of his employment with
the Company, or prior to the commencement hereof, with regard to the
operational, financial, business or other affairs of the Company, its officers
and directors except (i) in the course of performing his duties hereunder, (ii)
with the Company’s express written consent, (iii) to the extent that any such
information is in the public domain other than as a result, directly or
indirectly, of the Employee’s breach of any of his obligations hereunder or of
any other duty to the Company, or (iv) where required to be disclosed by court
order, subpoena or other government process.  In the event that the Employee
shall be required to make a disclosure pursuant to the provisions of clause (iv)
above, the Employee promptly, but in no event more than 48 hours after learning
of such subpoena, court order or government process nor less than 24 hours prior
to the return date for any such subpoena, court order or other government
process, shall notify (by personal delivery or by telecopy, confirmed by mail)
the Company and, at the Company’s expense, the Employee shall (1) take all
necessary steps requested by the Company to defend against the enforcement of
such subpoena, court order or government process, and (2) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof.
 
(c)           Upon the cessation of his employment with the Company for any
reason, or at any time the Company may so request, the Employee will promptly
deliver to the Company all data, memoranda, notes, record, reports, manuals,
drawing, blueprints, computer code and other documents and all computer
software, hardware and discs and any other memory storage facility (and all
copies thereof) relating to the business of the Company and all property
associated therewith, which he may then possess or have under his control, other
than information relating to his own compensation and employee benefits.
 
(d)           The Company acknowledges and agrees that:  (i) as a result of its
employment of the Employee, the Company has obtained and will obtain
proprietary, trade secret and confidential information concerning the Business
and the business of Noor and other discoveries, ideas, concepts, software,
plans, techniques, models, data, or documentation relating to strategic and
business plans; pricing information and analyses; profit margins; research and
development activities, investments and plans; service positioning and related
strategies; customer identities and customer-related information; new product
plans; marketing techniques and materials, marketing and development plans,
target markets; expansion plans and strategies; price lists, cost and pricing
policies; and financial information and forecasts related to the Business or the
business of Noor (collectively, “Employee Confidential Information”); (ii) the
Employee will suffer substantial harm and damage which would likely be difficult
to fully quantify if the Company breaches any of the terms, provisions and
conditions of Paragraphs 5(d), (e) and (f); and (iii) the provisions of this
Agreement are reasonable and necessary for the protection of the Business and
the business of Noor.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(e)           The Company agrees that it will not at any time, either during the
term of the Agreement or thereafter, divulge to any person, firm, corporation or
any other entity or otherwise make use of any Employee Confidential Information
obtained or learned by it during the course of the Employee’s employment with
the Company,  with regard to the operational, financial, business or other
affairs of the Division or Noor, except (i) in the course of performing its
duties hereunder, (ii) with the Employee’s express written consent, (iii) to the
extent that any such information is in the public domain other than as a result,
directly or indirectly, of the Company’s breach of any of its obligations
hereunder or of any other duty to the Employee, or (iv) where required to be
disclosed by court order, subpoena or other government process.  In the event
that the Company shall be required to make a disclosure pursuant to the
provisions of clause (iv) above, the Company promptly, but in no event more than
48 hours after learning of such subpoena, court order or government process nor
less than 24 hours prior to the return date for any such subpoena, court order
or other government process, shall notify (by personal delivery or by telecopy,
confirmed by mail) the Employee and, at the Employee’s expense, the Company
shall (1) take all necessary steps requested by the Employee to defend against
the enforcement of such subpoena, court order or government process, and (2)
permit the Employee to intervene and participate with counsel of his choice in
any proceeding relating to the enforcement thereof.
 
(f)           Upon the cessation of his employment with the Company for any
reason, or at any time the Employee may so request, the Company will promptly
deliver to the Employee all data, memoranda, notes, record, reports, manuals,
drawing, blueprints, computer code and other documents and all computer
software, hardware and discs and any other memory storage facility (and all
copies thereof) relating solely to the Business, the Division or Noor and all
property associated therewith, which it may then possess or have under its
control.
 
6.           Intentionally Omitted.
 
 
7.
Breach of Certain Provision.

 
(a)           If the either party commits a breach, or threatens to commit a
breach, of any of the provisions of Paragraphs 4 or 5, as applicable, then the
other party shall have the right and remedy: (i) to have the provisions of this
Agreement specifically enforced (without posting bond) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against the Employee or the Company, as applicable, of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
provisions, it being acknowledged and agreed by the parties that any such breach
or threatened breach will cause irreparable injury to the Company and/or the
Employee, as applicable, and that money damages will not provide an adequate
remedy to the Company and/or the Employee, as applicable; (ii) to require the
Employee and/or the Company, as applicable to account for and pay over to the
Company and/or the Employee, as applicable, all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by the Employee and/or the Company, as applicable as the result of any
transactions constituting a breach of any of the provisions of Paragraphs 4 or 5
and the Employee and/or the Company, as applicable, hereby agrees to account for
and pay over such Benefits to the Company and/or the Employee; and (iii) in the
case of the Company, to immediately terminate this Agreement for Cause pursuant
to Paragraph 7(a) and in the case of the Employee, to terminate this Agreement
for Good Reason pursuant to Paragraph 8(d).
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)           Each of the rights and remedies enumerated in this Paragraph 7
shall be independent of the other, and shall be severally enforceable, and such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or equity.
 
 
8.
Term and Termination.

 
(a)           Except for the provisions of Paragraph 9, Paragraph 10, Paragraph
11 and Paragraph 12, which shall be effective as of the date hereof, this
Agreement shall be effective (the “Effective Date”) on the date on which the
transactions contemplated by APA are consummated and become effective.  The term
of this Agreement shall be for the period commencing on the Employment Date and
terminating on the third anniversary thereof (such period, the “Employment
Period”).  Notwithstanding the foregoing, (i) Paragraph 9, Paragraph 10,
Paragraph 11 and Paragraph 12 shall be in full force and effect as of the date
of this Agreement and shall survive any termination or expiration of this
Agreement and (ii) Employee’s employment with the Company shall automatically
terminate upon the death of the Employee and may be terminated at any time by
the Company, without prior notice, for Cause (as hereinafter defined) or as
otherwise set forth in this Paragraph 8.  The Employee hereby acknowledges and
agrees that nothing in this Agreement shall be deemed to obligate the Company to
consummate the transactions contemplated by the APA pursuant to the terms
thereof of or otherwise.  In the event that the APA is terminated, the
provisions set forth in Paragraph 9, Paragraph 10, Paragraph 11 and Paragraph 12
shall remain in full force and effect.  If the APA is terminated and the Company
or any affiliate thereof enters into an agreement for a transaction
substantially similar to the transaction contemplated by the APA with the
parties thereto within 12 months of the date hereof, then this Agreement shall
become effective on the date on which the transactions contemplated by such
agreement are consummated and become effective
 
(b)           Termination of employment by the Company for Cause pursuant to
Paragraph 8(a) shall be effective on the date of delivery of written notice of
termination, which notice shall set forth the basis for such termination, and as
of such effective date, the Employee shall no longer be entitled to any Base
Salary, bonus or any other benefits hereunder, provided that the Company shall
pay the Employee (1) any Base Salary and Bonus accrued through such effective
date of termination and Bonus as set forth in Section 2(b) above, (2) any
benefits owed pursuant to the terms of any employee benefit plans in which the
Employee is a participant at such effective date, and (3) any out-of-pocket
expenses for which the Employee is entitled to be reimbursed pursuant to
Paragraph 3(c) as of such effective date (such amounts pursuant to clauses
(1)-(3) collectively, the “Accrued Amounts”).
 
(c)           For purposes of this Agreement, “Cause” shall mean that the
Employee has (1) committed an act of fraud upon the Company; (2) been convicted
of or pleaded guilty or nolo contendre to any felony charge not involving an
automobile; (3) been convicted of or pleaded guilty or nolo contendre to any
misdemeanor charge involving theft, fraud or other financial impropriety against
or in connection with the Company or any affiliate thereof; (4) misappropriated
any material funds, property or rights of the Company; (5) breached any
obligation created by Paragraphs 4 or 5 of this Agreement and such breach is not
curable or failed to cure such violation, if curable, within 30 days after
written notice from the Company setting forth with particularity such violation;
or (6) violated any material written policy of the Company of which Employee had
been provided written notice of and failed to cure such violation, if curable,
within 30 days after written notice from the Company setting forth with
particularity such violation.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(d)           The Employee may, at his option, terminate this Agreement for Good
Reason by providing at least 30 days advance written notice to the Company of
such termination.  “Good Reason” shall mean the occurrence of any one or more of
the following events without the prior consent of the Employee:
 
 
(i)
The occurrence of a Change of Control. For purposes of this Agreement, “Change
of Control” means, with respect to the Company and whether in one transaction or
a series of related transactions, (A) any transfer, assignment or sale of all or
substantially all of the capital stock or assets of the Company or the Division
to any entity other than an affiliate of the Company, or (B) any merger,
consolidation, share exchange, tender offer or similar transaction with a
non-affiliate where the Company is not the surviving entity.

 
 
(ii)
The failure by the Company to make any payment due to Employee pursuant to this
Agreement, provided that Employee may only terminate this Agreement for Good
Reason pursuant this clause (d)(ii) if the Company has not cured the asserted
basis for such resignation within 30 days after its receipt from the Employee of
written notice setting forth in reasonable detail the circumstances giving rise
to such resignation for Good Reason.

 
 
(iii)
The taking of any action or inaction by the Company which constitutes a material
incurable breach of the terms of Paragraph 4 or Paragraph 5 of this Agreement.

 
(e)           If, during the Employment Period, the Company terminates the
Employee’s employment for a reason other than Cause, death, or Disability (as
hereinafter defined), or if the Employee terminates his employment for Good
Reason, the Company shall, subject to the Employee’s continued full performance
of his obligations set forth in Paragraphs 4 and 5 hereof, pay to the Employee
(or his estate, beneficiary or legal representative) an amount equal to the
aggregated Base Salary which would be due to the Employee for the remainder of
the Employment Period (the “Severance Payment”).  The Severance Payment shall be
paid in periodic installments as follows:
 
(i)  if the Employee’s employment is terminated pursuant to this Paragraph 8(e)
during the first year of the Employment Period, the Severance Payment shall be
paid in accordance with Paragraph 2(a) of this Agreement;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(ii)  if the Employee’s employment is terminated pursuant to this Section 8(e)
during the second year of the Employment Period, the Severance Payment shall be
paid at a rate of $9,000 per week until the entirety of the Severance Payment
has been paid to the Employee; or
 
(iii)  if the Employee’s employment is terminated pursuant to this Section 8(e)
during the third year of the Employment Period, the Severance Payment shall be
paid at a rate of $6,000 per week until the entirety of the Severance Payment
has been paid to the Employee.
 
(f)           If the Employee’s employment ends as a result of death or a
termination of employment by the Company by reason of the failure, because of
illness or incapacity (and subject to applicable law) , of the Employee to
render the services contemplated by this Agreement for 120 days in any 365-day
period (“Disability) at any time during the first two years of the Employment
Period, the Company shall pay the Employee (or his estate, beneficiary or legal
representative) an amount equal to the unpaid balance of the aggregated Base
Salary for such two year period.
 
(g)           If the Employee’s employment ends as a result of death or a
termination of employment by the Company for Disability any time during the
third year of the Employment Period, the Company shall pay the Employee (or his
estate, beneficiary or legal representative) an amount equal to the unpaid
balance of the Base Salary through the end of the Employment Period, plus an
additional amount equal to one-quarter of the Base Salary for such year.
 
(h)           Any payments required to be made under Paragraph 8(f) or 8(g)
shall be made in accordance with Paragraph 2(a) of this Agreement.
 
(i)           Notwithstanding anything else contained herein to the contrary, if
the aggregate of the payments to be made under this Agreement as a result of a
Change of Control, either alone or together with other payments to which the
Employee is entitled from the Company, would constitute an “excess parachute
payment” (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended, and any regulations and guidelines issued thereunder (the “Code”)),
such aggregate payments shall be reduced to the largest amount that can be
received by the Employee without incurring an excise tax under Section 4999(a)
of the Code; provided, however, that such reduction shall occur only if the
after-tax value of the payments to the Employee calculated with the foregoing
reduction exceed the after-tax value of the payments to the Employee without the
foregoing reduction.  The determination of any reduction in payments hereunder
pursuant to the foregoing provisions shall be made in good faith by the Company
in consultation with the Employee, or, in the sole discretion of the Company, by
a nationally recognized accounting firm, after the Company provides material
information for this purpose to and consults with the Employee.  Such
determination shall be conclusive and binding on the Employee.
 
 
-10-

--------------------------------------------------------------------------------

 
 
9.           General Release.  In exchange for the consideration set forth in
this Agreement, the adequacy and sufficiency of which are acknowledged, the
Employee, on behalf of himself and his current and former agents, attorneys and
employees, and the heirs, executors, administrators, receivers, predecessors,
successors and assigns of each of the foregoing persons and entities
(collectively, “Releasor”), does hereby irrevocably and unconditionally release
and forever discharge (i) Corporate Resource Development, Inc., Corporate
Resource Services, Inc., Tri-State Employment Services, Inc., Tri-State
Employment Inc. and Accountabilities, Inc. (ii) all persons and entities which
control, are controlled by or are under common control with any of the persons
or entities referred to in clause (i) above, (iii) any and all present or former
officers, directors, partners, members, shareholders, direct and indirect
owners, affiliates and principals (disclosed or undisclosed), of any of the
persons or entities referred to in clauses (i) and (ii) above, including,
without limitation, John Messina, Jay H. Schecter, Robert Cassera, Jeffrey
Raymond and Janet Colon, and (iv) any successors or assigns of any of the
persons or entities referred to in clauses (i), (ii) or (iii) above (the persons
and entities referred to in clauses (i) through (iv) above shall be collectively
referred to herein as the “General Releasees”) from any and all claims,
accounts, actions, agreements, bonds, bills, causes of action, charges,
controversies, complaints, contracts, covenants, damages, demands, dues,
guaranties, judgments, liabilities, obligations, promises, specialties, sums of
money or suits of any kind or nature whatsoever, whether in law, admiralty,
equity, contract or otherwise (including arbitration) based on any matter
whatsoever, and whether known or unknown or foreseen or unforeseen or suspected
or unsuspected, which Releasor may have had, now has, or may ever have against
the General Releasees, singly or in any combination, on account of, arising out
of, or is in connection with any thing, cause, matter, transaction, act or
omission of any nature whatsoever, including, without limitation: (a) a certain
Nondisclosure Agreement entitled “Non-Disclosure Agreement Between Habib Noor
and Jeffrey Raymond of Accountabilities, Inc.,” purportedly executed on or about
February 18, 2010 by Habib Noor, Jeffrey Raymond and John Messina; (b) a certain
Nondisclosure Agreement entitled “Non-Disclosure Agreement Between Habib Noor
and Tri-State Employment Inc.,” purportedly executed on or about February 23,
2010 by Habib Noor, John Messina, and Robert Cassera; (c) the sale or proposed
sale of any of the assets of GT Systems Inc. and its affiliates to Corporate
Resource Development Inc. and/or its affiliates (the “Asset Sale”); (d) the APA;
and (e) any and all agreements, whether oral or written purporting to cover the
subject matter covered by the agreements or transactions set forth in clauses
(a), (b), (c) or (d) above, and (f) any and all negotiations and communications
(including, without limitation, letters of intent) between and among any of
Releasor and the General Releasees that relate to, arise out of or are in
connection with (directly or indirectly) the Sale or the APA.  Notwithstanding
the foregoing, the Parties hereto acknowledge and agree that this Paragraph 9
shall not apply to any claims, accounts, actions, agreements, bonds, bills,
causes of action, charges, controversies, complaints, contracts, covenants,
damages, demands, dues, guaranties, judgments, liabilities, obligations,
promises, specialties, sums of money or suits of any kind or nature whatsoever,
arising out of or in connection with this Agreement and/or the Services
Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
10.           Limited Release.  In exchange for the consideration set forth in
this Agreement, the adequacy and sufficiency of which are acknowledged, Releasor
does hereby irrevocably and unconditionally release and forever discharge (i)
Rosenthal & Rosenthal, Inc., GT Systems Inc., Accounteknology Group Inc., Aldan
Troy Group, Inc., B. Barnes Associates Inc., Creative Network Systems Inc.,
Decorum Consulting Group Inc., Diversity Services of DC, Inc., Diversity
Staffing, Inc., F.S.I. Services, Inc., H R Staffing Inc., J.D. & Tuttle
Hospitality Staffing, Inc., Lerner, Cumbo & Associates, Inc., On The Marks
Personnel Inc., Paulson Search Inc., People Finders Plus, Inc., Personnel
Specialist Inc., Prompt Personnel Associates Inc., Pyramid Staffing Service,
Inc., RWP Solutions Inc., Searchpoint1 Inc., Segue Search of Connecticut, Inc.,
Segue Search, Inc., Staff  “One” Inc., Staff Design, Inc., Staffing Remedies
Inc., Staffing Remedies, LLC, Staffing Unlimited.Com Inc., Strategic Resources
Staffing Inc., Synergy Personnel Inc., TDF Consulting Group Inc., Temporary
Alternatives, Inc., Temporary Services Inc., The Drayer Search Group Inc., The
Employment Sources Inc., The Gold Standard Inc., The Miller Cang Agency Inc.,
The Professionals Personnel Inc., The Tuttle Agency Inc., Triangle Personnel
Associates Inc., Troy Associates Inc., Tuttle Agency of Pennsylvania, Inc., Eric
Goldstein, and Integrated Consulting Group of NY LLC, (ii) all persons and
entities which control, are controlled by or are under common control with any
of the persons or entities referred to in clause (i) above, (iii) any and all
present or former officers, directors, partners, members, shareholders, direct
and indirect owners, affiliates, principals (disclosed or undisclosed), agents,
representatives, employees, consultants, administrators and legal
representatives of any of the persons or entities referred to in clauses (i) and
(ii) above, and any agents, representatives, employees, consultants,
administrators and legal representatives of the General Releasees, and (iv) any
successors or assigns of any of the persons or entities referred to in clauses
(i), (ii) or (iii) above (the persons and entities referred to in clauses (i)
through (iv) above shall be collectively referred to herein as the “Limited
Releasees”) from any and all claims, accounts, actions, agreements, bonds,
bills, causes of action, charges, controversies, complaints, contracts,
covenants, damages, demands, dues, guaranties, judgments, liabilities,
obligations, promises, specialties, sums of money or suits of any kind or nature
whatsoever, whether in law, admiralty, equity, contract or otherwise (including
arbitration) based on any matter whatsoever, and whether known or unknown or
foreseen or unforeseen or suspected or unsuspected, which Releasor may have had,
now has, or may ever have against the Limited Releasees, singly or in any
combination, on account of, arising out of, or is in connection with (a) a
certain Nondisclosure Agreement entitled “Non-Disclosure Agreement Between Habib
Noor and Jeffrey Raymond of Accountabilities, Inc.,” purportedly executed on or
about February 18, 2010 by Habib Noor, Jeffrey Raymond and John Messina; (b) a
certain Nondisclosure Agreement entitled “Non-Disclosure Agreement Between Habib
Noor and Tri-State Employment Inc.,” purportedly executed on or about February
23, 2010 by Habib Noor, John Messina, and Robert Cassera; (c) the sale or
proposed sale of any of the assets of GT Systems Inc. and its affiliates to
Corporate Resource Development Inc. and/or its affiliates (the “Asset Sale”);
(d) the APA; and (e) any and all agreements, whether oral or written purporting
to cover the subject matter covered by the agreements or transactions set forth
in clauses (a), (b), (c) or (d) above, and (f) any and all negotiations and
communications (including, without limitation, letters of intent) between and
among any of Releasor and the Limited Releasees that relate to, arise out of or
are in connection with (directly or indirectly) the Asset Sale or the Asset
Purchase Agreement.  Notwithstanding the foregoing, the release contained in
Section 10 shall be of no force and effect and Releasor shall not be deemed to
have provided any release to Limited Releases in the event any Limited Releasee
initiates any action against any Releasor with respect to any issue set forth in
clauses (a) through (f) above.
 
 
-12-

--------------------------------------------------------------------------------

 
 
11.           Company Release.  In exchange for the consideration set forth in
this Agreement, the adequacy and sufficiency of which are acknowledged,
Corporate Resource Development, Inc., Corporate Resource Services, Inc.,
Tri-State Employment Services, Inc., Tri-State Employment Inc., and
Accountabilities, Inc., on behalf of themselves and their current and former
agents, attorneys and employees, and the heirs, executors, administrators,
receivers, predecessors, successors and assigns of each of the foregoing persons
and entities (collectively, “ Company Releasor”), do hereby irrevocably and
unconditionally release and forever discharge the Employee from any and all
claims, accounts, actions, agreements, bonds, bills, causes of action, charges,
controversies, complaints, contracts, covenants, damages, demands, dues,
guaranties, judgments, liabilities, obligations, promises, specialties, sums of
money or suits of any kind or nature whatsoever, whether in law, admiralty,
equity, contract or otherwise (including arbitration) based on any matter
whatsoever, and whether known or unknown or foreseen or unforeseen or suspected
or unsuspected, which a Company Releasor may have had, now has, or may ever have
against the Employee, singly or in any combination, on account of, arising out
of, or is in connection with any thing, cause, matter, transaction, act or
omission of any nature whatsoever, including, without limitation: (a) a certain
Nondisclosure Agreement entitled “Non-Disclosure Agreement Between Habib Noor
and Jeffrey Raymond of Accountabilities, Inc.,” purportedly executed on or about
February 18, 2010 by Habib Noor, Jeffrey Raymond and John Messina; (b) a certain
Nondisclosure Agreement entitled “Non-Disclosure Agreement Between Habib Noor
and Tri-State Employment Inc.,” purportedly executed on or about February 23,
2010 by Habib Noor, John Messina, and Robert Cassera; (c) the Asset Sale (d) the
APA; and (e) any and all agreements, whether oral or written purporting to cover
the subject matter covered by the agreements or transactions set forth in
clauses (a), (b), (c) or (d) above (f) any and all negotiations and
communications (including, without limitation, letters of intent) between and
among any of the Company Releasor and the Employee that relate to, arise out of
or are in connection with (directly or indirectly) the Asset Sale or the
APA.  Notwithstanding the foregoing, the Parties hereto acknowledge and agree
that this Paragraph 11 shall not apply to any claims, accounts, actions,
agreements, bonds, bills, causes of action, charges, controversies, complaints,
contracts, covenants, damages, demands, dues, guaranties, judgments,
liabilities, obligations, promises, specialties, sums of money or suits of any
kind or nature whatsoever, arising our of or in connection with this Agreement
and/or the Services Agreement.
 
 
12.
Miscellaneous.

 
(a)           The parties hereto agree and acknowledge that the Company shall be
responsible for the collection of all revenues generated by the Division.
 
(b)           This Agreement shall be governed by the laws of the State of New
York without giving effect to the conflict of law principles thereof.  Each of
the parties hereto hereby irrevocably submits to the exclusive jurisdiction of
any New York State or United States Federal Court located in New York County
over any action or proceeding arising out of this Agreement or the employment
relationship between them, and each party hereby irrevocably agrees that all
claims in respect of such action or proceeding may be held and determined in
such New York State or Federal Court.  Each party hereto hereby waives any right
to a jury trial in any civil action in which they are adverse parties and which
arises from the employment relationship between them including, without
limitation, any actions asserting statutory claims, common law tort claims, or
breach of contract claims (including, without limitation, claims arising out of
or related in any way to this Agreement).  Each party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.  Each party hereby further waives, to the fullest extent
permitted by law, any objection he or it may nor or hereafter have to the laying
of venue in New York County and any objection to any action or proceeding in New
York County on the basis of an inconvenient forum.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(c)           Arbitration.  Notwithstanding the foregoing clause (b), the
Company and the Employee agree that any dispute, controversy or claim between
the parties arising out of, relating to or concerning the Employee’s employment
with the Company, termination of such employment or this Agreement shall be
finally settled by arbitration in New York, New York before and in accordance
with the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association before a single arbitrator.  The arbitrator’s award
shall be final and binding upon all parties and judgment upon the award may be
entered in any court of competent jurisdiction in any state of the United
States.  Each party shall bear its own costs and expenses incurred in connection
with any such arbitration proceeding.  For purposes of any actions or
proceedings ancillary to the arbitration referenced above, the Company and the
Employee agree to submit to the exclusive jurisdiction of a state court or
federal court located in the City of New York, New York; provided that, if a
federal court has jurisdiction over the subject matter thereof, then such action
shall be brought in federal court.
 
(d)           The Employee acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the restrictive covenants set forth in Paragraph 4 are reasonable in
geographical and temporal scope and in all other respects.  If any of the rights
or restrictions contained or provided for in this Agreement shall be deemed by a
court of competent jurisdiction to be unenforceable by reason of the extent,
duration or geographical scope, the parties agree that the court shall reduce
such extent, duration, geographical scope and enforce this Agreement in its
reduced form for all purposes in the manner contemplated hereby to the maximum
extent enforceable by law.  Should any of the provisions of this Agreement
require judicial interpretation, it is agreed that the court interpreting or
construing this Agreement shall not apply a presumption that any provision shall
be more strictly construed against one party by reason of the rule of
construction that a document is to be construed more strictly against the party
who itself or through its agents prepared the same, it being agreed that both
parties and their respective agents have participated in the preparation of this
Agreement.
 
(e)           Subject to the requirement contained in the Employment Agreement
dated April 7, 2003 between GT System Inc. and the Employee, to provide 20 days
notice for resignation or other termination, the Employee further acknowledges
and agrees that the execution and delivery of this Agreement by the Employee
does not (i) conflict with or violate any law applicable to each of the Employee
or (ii) result in a breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give rise to
any right of termination, acceleration or cancellation under any note, bond,
mortgage, indenture, contract, agreement, lease, license or other instrument or
obligation, oral or written, to which the Employee is a party or by which the
Employee is bound.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(f)           EXCEPT AS OTHERWISE SET FORTH IN PARAGRAPHS 4, 5, 6 AND 7 OF THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY LOSS OF PROFIT,
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR RELATING TO THIS AGREEMENT.
 
(g)           This Agreement sets forth the entire agreement between the parties
hereto with respect to the subject matter hereof and is intended to supersede
all prior negotiations, understandings and agreements.  No provision of this
Agreement may be waived or amended, except by a writing signed by the parties
hereto.
 
(h)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and together which shall constitute one and
the same instrument.  This Agreement may be executed by facsimile or electronic
(pdf.) signatures and such signature will be deemed binding for all purposes of
this Agreement, without delivery of an original signature being thereafter
required.
 
(i)           The Employee may not assign this Agreement, or any right or
obligation hereunder, without the prior written consent of the Company.  Any
such attempted assignment shall be null and void.
 
(j)           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors, assigns and
personal representatives.
 
(k)           Any and all notices or other communications hereunder shall be
sufficiently given if sent by hand, overnight courier or by certified mail,
return receipt requested, postage prepaid, addressed to the party to receive the
same at its or his address set forth on page 1 hereof, or to such other address
as the party to receive the same shall have specified by written notice given in
a manner provided for in this Paragraph 12(k).  Such notices or other
communications shall be deemed to have been given upon receipt if given by hand
or by overnight courier and three days after the date deposited in the mail.
 
(l)           It is intended that this Agreement comply with § 409A of the Code,
to the extent this Agreement is otherwise subject thereto, and this Agreement
shall be interpreted consistent therewith.
 
(m)           The parties hereto acknowledge and agree that Employee and the
Chief Operating Officer of the Company shall mutually agree on an annual
advertising budget for the Division.
 
13.           Termination and Transition.  On termination or expiration of this
Agreement, the Company promptly shall deliver all Confidential Information and
other assets of the Business of the Division to Employee, free and clear of all
liens, claims and encumbrances.  The Company will cooperate with the Employee in
transitioning all work in progress to the Employee, or the Employee’s designee,
and will otherwise cooperate with the Employee as reasonably requested to
prevent disruption to the business and operations; and (b) each party shall
return to the other party or certify in writing to the other party that it has
destroyed all documents and other tangible items that it or its employees,
contractors and agents have received or created pertaining, referring or
relating to the Confidential Information of the other party furnished under this
Agreement, and erase or destroy all electronic or magnetic records in computer
memory, tape or other media containing any Confidential Information, provided
however a party may retain on a confidential basis copies of documents required
to comply with legal obligations.  Termination of this Agreement shall not limit
either party from pursuing any other remedies available to it at law or in
equity.
 
 
-15-

--------------------------------------------------------------------------------

 
 
14.           Exercise of Rights.  Neither the Company nor any affiliate shall
assert any right or claim it may acquire from any of the Limited Releasees
against Employee or any of his affiliates in connection with the Asset Sale or
any agreement or purported agreement between any of the Limited Releasess and
the Employee, including, without limitation, any employment agreement, or any
other right or claim of a Limited Releasee against the Employee.
 
15.           Company Covenants.  The Company further acknowledges and agrees
that it shall not with respect to the Division transfer, assign or sell all or
substantially all of the capital stocks or assets of the Division to any entity
other than an affiliate of the Company.

 
[Remainder of This Page Intentionally Left Blank]
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
CORPORATE RESOURCE DEVELOPMENT INC.
         
By: 
/s/ Jay H. Schecter      
Name: Jay H. Schecter
     
Title: Chief Executive Officer
              /s/ Habib Noor      
Habib Noor
 

 
With respect to Sections 4, 5, 12 and 14
For the benefit of:
NOOR ASSOCIATES, INC.




By:  /s/ Habib Noor

--------------------------------------------------------------------------------

Name:  Habib Noor
Title:    President
 
 
-17-

--------------------------------------------------------------------------------

 